UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 Commission file number:0-12668 Hills Bancorporation Incorporated in Iowa I.R.S. Employer Identification No. 42-1208067 , HILLS, IOWA 52235 Telephone number: (319) 679-2291 Indicate by checkmark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYes oNo Indicate by checkmark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated Filerx Non-acceleratedo Small Reporting Companyo Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNox APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practical date. CLASS SHARES OUTSTANDING At July 31, 2009 Common Stock, no par value Page 1 of 43 HILLS BANCORPORATION Index to Form 10-Q Part I FINANCIAL INFORMATION Page Number Item 1. Financial Statements Consolidated balance sheets, June 30, 2009 (unaudited)and December 31, 2008 3 Consolidated statements of income (unaudited) for three and six months ended June 30, 2009 and 2008 4 Consolidated statements of comprehensive income (loss) (unaudited) for three and six months ended June 30, 2009 and 2008 5 Consolidated statements of stockholders' equity (unaudited)for six months ended June 30, 2009 and 2008 6 Consolidated statements of cash flows (unaudited) for six months ended June 30, 2009 and 2008 7 - 8 Notes to consolidated financial statements 9 - 16 Item 2. Management's Discussion and Analysis of Financial Conditionand Results of Operations 17 - 34 Item 3. Quantitative and Qualitative Disclosures About Market Risk 35 Item 4. Controls and Procedures 36 Part II OTHER INFORMATION Item 1. Legal proceedings 37 Item 1A. Risk factors 37 Item 2. Unregistered sales of equity securities and use of proceeds 37 Item 3. Defaults upon senior securities 37 Item 4. Submission of matters to a vote of security holders 38 Item 5. Other information 38 Item 6. Exhibits 38 Signatures 39 Exhibits Index 40 Page 2 of 43 Index HILLS BANCORPORATION CONSOLIDATED BALANCE SHEETS
